               Case 2:18-cv-00055-TSZ Document 254 Filed 01/12/21 Page 1 of 5



1                                                                    The Honorable Thomas S. Zilly
2

 3
4

5

6

7

8
                                     UNITED STATES DISTRICT COURT
9                                   WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
10

11     BAO XUYEN LE, as Personal Representative of
12
       the Estate of Tommy Le; HOAI “SUNNY” LE;                NO. 2:18-cv-00055-TSZ
       and DIEU HO,
13                                                             SATISFACTION OF
14                                              Plaintiffs,    JUDGMENT

15     vs.
16
       REVEREND DR. MARTIN LUTHER KING JR.
17
       COUNTY; and KING COUNTY DEPUTY
18     SHERIFF CESAR MOLINA,
19
                                              Defendants.
20

21
             On December 30, 2020, the Court of Appeals for the Ninth Circuit entered a judgment

22   on attorneys’ fees awarded on appeal, Dkt. No. 248, in the amount of $56,752.60 in favor of
23
     plaintiffs Bao Xuyen Le, as Personal Representative of the Estate of Tommy Le; Hoai “Sunny”
24

25   Le; and Dieu Ho, and against the defendants. Plaintiffs hereby acknowledge that the judgment
26
     has now been fully satisfied. A copy of the check is attached hereto.
27

28

29

30

31

32
     Satisfaction of Judgment - 1                                     Talmadge/Fitzpatrick
                                                                    2775 Harbor Avenue SW
                                                                      Third Floor, Suite C
                                                                       Seattle, WA 98126
                                                                         (206) 574-6661
               Case 2:18-cv-00055-TSZ Document 254 Filed 01/12/21 Page 2 of 5



 1            DATED this 1A+1/Iday of January, 2021.
 2

 3
 4
                                                            Philip A. Tali dge, WSBA #6973
 5                                                          Aaron Orheim, WSBA #47670
                                                            Talmadge/Fitzpatrick
 6
                                                            2775 Harbor Avenue SW
 7                                                          Third Floor, Suite C
 8                                                          Seattle, WA 98126
                                                            (206) 574-6661
 9

10                                                          Philip G. Arnold, WSBA #2675
                                                            Jeffery M. Campiche, WSBA #7592
11
                                                            Campiche Arnold PLLC
12                                                          1201 Third Avenue, Suite 3810
                                                            Seattle, WA 98101
13
                                                            (206) 281-9000
14
                                                            Attorneys for Plaintiffs
15

16   STATE OF WASHINGTON )
17
                         ) sS.
     County of King
18

19            On this day personally appeared before me Philip A. Talmadge, representing the

20
     plaintiffs, and to me known to be the individual described in and who executed the within and
21
     foregoing instrument, and acknowledged that he signed the same as his free and voluntary act
22

23   and deed for the uses and purposes therein mentioned.
24
              SUBSCRIBED AND SWORN to before me this t                      day of January, 2021.
25

26

27                                                          (signature of notary)
28
                MATTHEW J ALBERS
                NOTARY PUBLIC #18057]
29              STATE OF WASHINGTON
                COMMISSION EXPIRES
                                                            ifriffri7-1CW 1.-/41430-S'
30                                                          (type or print name of notary)
                 OCTOBER 15, 2023
                N.,...i..saaraamaaaahvaacmaaaaasaaaagyat.   Notary Public in and for the Stat of Washington
31
                                                            My appointment expires        6 6726 2-3
32
     Satisfaction of Judgment - 2                                               Talmadge/Fitzpatrick
                                                                              2775 Harbor Avenue SW
                                                                                Third Floor, Suite C
                                                                                 Seattle, WA 98126
                                                                                   (206) 574-6661
Case 2:18-cv-00055-TSZ Document 254 Filed 01/12/21 Page 3 of 5
Case 2:18-cv-00055-TSZ Document 254 Filed 01/12/21 Page 4 of 5
         Case 2:18-cv-00055-TSZ Document 254 Filed 01/12/21 Page 5 of 5




                                DECLARATION OF SERVICE

       On said day below I electronically filed a true and accurate copy of the following document,
Satisfaction of Judgment in Cause No. 2:18-cv-00055-TSZ, with the Clerk of the Court using the
CM/ECF system which will send notification of such filing to all associated counsel of record.

        I declare under penalty of perjury under the laws of the State of Washington and the United
States that the foregoing is true and correct.

       DATED: January 12, 2021 at Seattle, Washington.


                              /s/ Matt J. Albers
                              Matt J. Albers, Paralegal
                              Talmadge/Fitzpatrick




                                          DECLARATION
